DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims filed January 5, 2021 are acknowledged. Claims 1, 10 and 18 are amended. Claims 6 and 15 are cancelled. No new matter has been added. Claims 1, 3-4, 7-8, 10, 12-13, 16, and 18-19 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grivei (previously cited, US 2013/0260150 A1), with evidence by Zhamu (previously cited, US 2013/0264041 A1), and in further view of Hattori (previously cited, US 10,138,969 B2), Jang (previously cited, US 20100317790 A1), and Pruss (previously cited, US 20050041373 A1).
Regarding Claim 10, Grivei discloses a method of making a composite of graphite oxide powder and a host powder (“ground expanded graphite agglomerate compositions…as a conductive additive….in composites such as polymer blends, ceramics, and mineral materials” [0001]; one of ordinary skill in the art would appreciate that ground expanded graphite would read on graphite oxide powder; see also evidence by Zhamu, “obtain "expandable graphite," which is essentially a mass of…dried graphite oxide particles” [0008]) by a solventless process (“compacted by dry mechanical compaction…advantage of providing expanded graphite …without addition of additives…may be created with different tap densities consisting of soft, medium or hard flakes, thereby providing the desired properties” [0055]) comprising: 
cold compressing a mixture of the graphite oxide powder, wherein the graphite oxide powder comprises graphite oxide flakes (“ground expanded graphite agglomerates are…flakes” [0035]), and the host powder to form a first biscuit (“graphite agglomerates comprising expanded graphite particles compacted together” [0012]; “graphite agglomerates…comprise at least one further component in particulate form…boron nitride, aluminum nitride…silver powders, copper powders, or combinations thereof” [0014]; “compacted expanded graphite particles prepared by compacting or moulding…into a macroscale article” [0017]; See Image 1 below; it would be obvious to one of ordinary skill in the art at the time that the invention was filed that the compression moulding would be cold, i.e., room temperature, as it is not disclosed that the compaction rollers are heated – see Example 1 in para. [0111]); and

    PNG
    media_image1.png
    322
    302
    media_image1.png
    Greyscale

Image 1: Grivei, Fig. 15 Annotated; biscuit refers to ‘first’ biscuit
crushing, powderizing, or grinding the first biscuit into a first powderized biscuit (“then grinding, chopping, or milling the molded expanded graphite article into particles of compacted expanded graphite having the desired size and size distribution” [0017]; see Image 1 above) and
combining the powderized biscuit with an extrudable material to form a composite (“feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]).

Grivei does not disclose the degree of exfoliation of the graphene oxide or graphite oxide powder by the cold compressing when forming the first biscuit; however, Grivei discloses cold compressing to form the first biscuit which is identical to that which is claimed, and it would have been obvious to one of ordinary skill in the art therefore that the cold compressing to form the first biscuit result in the same degree of exfoliation as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 


Hattori teaches wherein pulverizing the expanded graphite particles improves exfoliation of the graphite, and wherein the exfoliated graphite particles are compressed into agglomerates in order to aid in even dispersing of the exfoliated graphite particles in and for latter mixtures (“exfoliated graphite particle…higher thermal conductivity than the natural flake graphite” Col. 4, lines 36-39; “exfoliated graphite particle is manufactured through the method of pulverizing the expanded graphite material” Col. 4, lines 62-64; “exfoliated graphite particle is preferably contained in the friction material composition while being aggregated to form the particle aggregates…by adding the exfoliated graphite particle to the friction material composition in the form of particle aggregates, the exfoliated graphite particle may be dispersed evenly in the friction material…exfoliated graphite particle aggregated may be produced by…compressing…with the…roller compactor and the granulation method” Col. 5, lines 12-25).
Jang teaches wherein graphene oxide or graphite oxide is preferably exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (“graphenes dispersed in the nanofiber may be graphene oxides in an oxidized state” [0031]; “graphite….exfoliated…thereby producing monolayer graphenes, and/or multilayer graphenes having a thickness of 10 nm or less (physical method)” [0039]; “graphene composite nanofiber…graphenes include at least one type of monolayer graphenes, and multilayer graphenes having a thickness of 10 nm or less. When the multilayer graphenes have a thickness more than 10 nm, they are present in the form of a graphite plate implemented as the graphenes are bonded to each other. As a result, mechanical and electric characteristics of the graphenes can not be prepared. For instance, when the multilayer graphenes have a thickness more than 10 nm, charge mobility is significantly degraded when being applied to a semiconductor device. Furthermore, mechanical strength due to complexity with other materials is significantly degraded” [0028]).
Pruss additionally teaches wherein cold compression followed by crushing may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (“following crushing to form the bulk powder utilizing any combination of jaw 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have cold compressed the powder and exfoliated the graphene oxide or graphite oxide powder to 10nm or less, as taught by Jang, and to have included a second cold compressing wherein a second biscuit is formed, which is then ground, as taught by Pruss, for the invention disclosed by Grivei. One would be motivated to do this, i.e., form a second biscuit and grind that biscuit, to have further exfoliated the expanded graphite powder, to create a powder which is more dispersible in the host powder (see teaching by Hattori above), and to tailor the agglomerate size and distribution (see teaching by Pruss above). Further, one would be motivated to exfoliate the expanded graphite powder (or graphite or graphene oxide powder) to 10nm or less in order to obtain sufficient electrical and mechanical properties (see teaching above by Jang).

Grivei does not specifically disclose wherein the graphite oxide or graphene oxide powder is exfoliated without changing the surface area of the graphene oxide or graphite oxide flake; however, again, the processing steps for the cold compaction (i.e., material composition, type of compression, and the degree of exfoliation size – see explanation above) are made obvious over Grivei with evidence by Zhamu, Hattori and Jang (to be clear Pruss is not required for the obviousness of the cold compression of the first biscuit as Pruss is utilized to teach additional (second) compression steps), and therefore it would have been obvious that the powder would be exfoliated to the same extent such that the surface area would not change. To be clear, because the cold compression molding steps and graphite oxide powder and exfoliation extent, as well as the other limitations claimed in the independent claim 10, are identical to 

Regarding Claim 12, Grivei discloses the step of dispersing the graphite oxide powder into a host powder to form a composite powder prior to cold compressing the mixture (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride…silver powders, copper powders….and then subsequently compact the blend” [0057]; mixing the powers before the compaction step would read on dispersing). 

Regarding Claims 16, Grivei discloses wherein the host powder is selected from ceramic powders…metal powders, metal powders of copper (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride… copper powders….and then subsequently compact the blend” [0057]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grivei with evidence by Zhamu, in view of Hattori, Jang and Pruss, as applied to Claim 10 above, and in further view of Wang (previously cited, US 2014/0030590 A1).
Regarding Claim 13, Grivei discloses the step of dispersing the graphite oxide powder into a host powder to form a composite powder (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride…silver powders, copper powders….and then subsequently compact the blend” [0057]; mixing the powers before the compaction step would read on dispersing), but does not specifically disclose dispersing in the presence of ball bearings.
Wang discloses a similar solventless invention and teaches wherein the most straight forward ways of mixing dry graphene with dry binder is through prior to dry compression moulding is by a dry 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used ball-milling, and thus the presence of ball bearings, as taught by Wang, for the invention disclosed by Grivei. One would be motivated to use ball-milling as matter of design choice for milling dry powder as ball-milling is well known technique which is relatively inexpensive.

Claims 1, 3, 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grivei (previously cited, US 2013/0260150 A1) with evidence by Zhamu (previously cited, US 2013/0264041 A1), and in further view of Hattori (previously cited, US 10,138,969 B2), Jang (previously cited, US 20100317790 A1), Chung (previously cited, US 2011/0120347 A1) and Pruss (previously cited, US 20050041373 A1).
Regarding Claim 1, Grivei discloses a method of making a composite of graphite oxide powder and a host powder (“ground expanded graphite agglomerate compositions…as a conductive additive….in composites such as polymer blends, ceramics, and mineral materials” [0001]; one of ordinary skill in the art would appreciate that ground expanded graphite would read on graphite oxide powder; see also evidence by Zhamu, “obtain "expandable graphite," which is essentially a mass of…dried graphite oxide particles” [0008]) by a solventless process (“compacted by dry mechanical compaction…advantage of providing expanded graphite …without addition of additives…may be created with different tap densities consisting of soft, medium or hard flakes, thereby providing the desired properties” [0055]) comprising: 
cold compressing a mixture of the graphite oxide powder, wherein the graphite oxide powder comprises graphite oxide flakes (“ground expanded graphite agglomerates are…flakes” [0035]), and the host powder to form a first biscuit (“graphite agglomerates comprising expanded graphite particles compacted together” [0012]; “graphite agglomerates…comprise at least one further component in 

    PNG
    media_image1.png
    322
    302
    media_image1.png
    Greyscale

Image 1: Grivei, Fig. 15 Annotated; biscuit refers to ‘first’ biscuit
crushing, powderizing, or grinding the first biscuit into a first powderized biscuit (“then grinding, chopping, or milling the molded expanded graphite article into particles of compacted expanded graphite having the desired size and size distribution” [0017]; see Image 1 above) and
combining the powderized biscuit with an extrudable material to form a composite (“feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]).

Grivei does not disclose the pressures for the first cold compression, nor the degree of exfoliation of the graphene oxide or graphite oxide flake by the cold compressing of the mixture to form a first biscuit. 

Hattori teaches wherein pulverizing the expanded graphite particles improves exfoliation of the graphite, and wherein the exfoliated graphite particles are compressed into agglomerates in order to aid in even dispersing of the exfoliated graphite particles in and for latter mixtures (“exfoliated graphite particle…higher thermal conductivity than the natural flake graphite” Col. 4, lines 36-39; “exfoliated graphite particle is manufactured through the method of pulverizing the expanded graphite material” Col. 4, lines 62-64; “exfoliated graphite particle is preferably contained in the friction material composition while being aggregated to form the particle aggregates…by adding the exfoliated graphite particle to the friction material composition in the form of particle aggregates, the exfoliated graphite particle may be dispersed evenly in the friction material…exfoliated graphite particle aggregated may be produced by…compressing…with the…roller compactor and the granulation method” Col. 5, lines 12-25).
Chung teaches compressing exfoliated graphite with 5.6 MPa pressure in order to successfully bind the powder to form a compact (“compressing…exfoliated graphite…to form a compact, said compressing being conducted at a pressure that is sufficient to cause the exfoliated graphite to bind…through mechanical connection between the physical units” [0036]; “compression of the…exfoliated graphite…conducted in the dry state…by applying a…pressure of 5.6 MPa” [0061]; this pressure reads on at least 1KPa, as well as greater than 10KPa).
Jang teaches wherein graphene oxide or graphite oxide is preferably exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (“graphenes dispersed in the nanofiber may be graphene oxides in an oxidized state” [0031]; “graphite….exfoliated…thereby producing monolayer graphenes, and/or multilayer graphenes having a thickness of 10 nm or less (physical method)” [0039]; “graphene composite nanofiber…graphenes include at least one type of monolayer graphenes, and multilayer graphenes having a thickness of 10 nm or less. When the multilayer graphenes have a thickness more than 10 nm, they are present in the form of a graphite plate implemented as the graphenes are bonded to each other. As a result, mechanical and electric characteristics of the graphenes can not be prepared. For instance, when the multilayer graphenes have a thickness more than 
Pruss additionally teaches wherein cold compression followed by crushing may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (“following crushing to form the bulk powder utilizing any combination of jaw crushing, roll crushing and/or fine milling, the bulk powder is classified…to form a desired feedstock powder…Coarse agglomerates that are greater than the target particle size may be re-crushed and classified until they are within the target size distribution. However, it is generally more typical to press the bulk powder…pressing is carried out in the form of cold pressing…to form a new log, briquette, or pellet at this intermediate step, which has desirable crystalline…properties. Following pressing, the new log, briquette, or pellet is crushed…The pressing and crushing steps…may be repeated any number of times to modify the crystal size, particle size, particle size distribution…of the resulting feedstock powder” [0029]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have cold compressed the powder at pressures of 5.6Mpa or more (and therefore 1Kpa and 10 KPa or greater), as taught by Chung, and to have exfoliated the graphene oxide or graphite oxide powder to 10nm or less, as taught by Jang, and to have included a second cold compressing wherein a second biscuit is formed, which is then ground, as taught by Pruss, for the invention disclosed by Grivei. One would be motivated to do this, i.e., form a second biscuit and grind that biscuit, to have further exfoliated the expanded graphite powder, to create a powder which is more dispersible in the host powder (see teaching by Hattori above), and to tailor the agglomerate size and distribution (see teaching by Pruss above). It further would have been obvious to try a pressure of greater than 10KPa, such as about 5.6MPa, in order to effectively and successfully compact the powder so it could properly form agglomerates in the following biscuit grinding step (see teaching by Chung above). Further, one would be motivated to exfoliate the expanded graphite powder (or graphite or graphene oxide powder) to 10nm or less in order to obtain sufficient electrical and mechanical properties (see teaching above by Jang).


Likewise, Grivei in view of Chung and Jang do not specifically disclose wherein the graphite oxide or graphene oxide powder is exfoliated without changing the surface area of the graphene oxide powder; however, again, the processing steps for the cold compaction (i.e., material composition, type and pressure of compression, and the degree of exfoliation size) are made obvious over Grivei with evidence by Zhamu, Hattori, Jang and Chung (to be clear Pruss is not required for the obviousness of the step of the cold compression of the first biscuit as Pruss is utilized to teach additional (second) compression steps), and therefore it would have been obvious that the powder would be exfoliated to the same extent such that the surface area would not change. To be clear, because the cold compression moulding steps and graphite oxide powder and exfoliation extent, as well as the other limitations claimed in the independent claim 1, are identical to those claimed, it would be expected that the surface area of the powder behave the same as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 3, Grivei discloses the step of dispersing the graphite oxide powder into a host powder to form a composite powder prior to cold compressing the mixture (“compacting after the 

Regarding Claims 7 and 19, Grivei discloses wherein the host powder is selected from ceramic powders…metal powders, metal powders of copper (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride… copper powders….and then subsequently compact the blend” [0057]).
  
Regarding Claim 8, Grivei discloses compression molding with extruding the powderized biscuit with the extrudable material to form the composite (“feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092]).

Regarding Claim 18, Grivei discloses a method of making a composite of graphite oxide powder and a host powder (“ground expanded graphite agglomerate compositions…as a conductive additive….in composites such as polymer blends, ceramics, and mineral materials” [0001]; one of ordinary skill in the art would appreciate that ground expanded graphite would read on graphite oxide powder; see also evidence by Zhamu, “obtain "expandable graphite," which is essentially a mass of…dried graphite oxide particles” [0008]) by a solventless process (“compacted by dry mechanical compaction…advantage of providing expanded graphite …without addition of additives…may be created with different tap densities consisting of soft, medium or hard flakes, thereby providing the desired properties” [0055]) comprising: 
dispersing the graphite oxide powder, wherein the graphite oxide powder comprises graphite oxide flakes (“ground expanded graphite agglomerates are…flakes” [0035]), into a host powder to form a composite powder (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride…silver powders, copper powders….and then subsequently compact the blend” [0057]; mixing the powers before the compaction step would read on dispersing). 

crushing, powderizing, or grinding the first biscuit into a first powderized biscuit (“then grinding, chopping, or milling the molded expanded graphite article into particles of compacted expanded graphite having the desired size and size distribution” [0017]); and 
extruding the powderized biscuit into an extrudable material to form a composite (“feeding the ground expanded graphite agglomerates…to compounding machine….extruder….thereby mixing the polymer and agglomerates followed by a moulding process…resulting conductive polymer into the desired form” [0092])

Grivei does not disclose the pressures for the first cold compression, nor the degree of exfoliation of the graphene oxide or graphite oxide flakes by the first cold compression forming the first biscuit. Grivei is also silent towards a second cold compression molding of the first powderized biscuit into a second biscuit which is then subjected to crushing, powderizing or grinding to form a second powderized biscuit. 

Hattori teaches wherein pulverizing the expanded graphite particles improves exfoliation of the graphite, and wherein the exfoliated graphite particles are compressed into agglomerates in order to aid in even dispersing of the exfoliated graphite particles in and for latter mixtures (“exfoliated graphite particle…higher thermal conductivity than the natural flake graphite” Col. 4, lines 36-39; “exfoliated graphite particle is manufactured through the method of pulverizing the expanded graphite material” Col. 4, lines 62-64; “exfoliated graphite particle is preferably contained in the friction material composition while being aggregated to form the particle aggregates…by adding the exfoliated graphite particle to the friction material composition in the form of particle aggregates, the exfoliated graphite particle may be 
Chung teaches compressing exfoliated graphite with 5.6 MPa pressure in order to successfully bind the powder to form a compact (“compressing…exfoliated graphite…to form a compact, said compressing being conducted at a pressure that is sufficient to cause the exfoliated graphite to bind…through mechanical connection between the physical units” [0036]; “compression of the…exfoliated graphite…conducted in the dry state…by applying a…pressure of 5.6 MPa” [0061]; this pressure reads on at least 1KPa, as well as greater than 10KPa).
Jang teaches wherein graphene oxide or graphite oxide is preferably exfoliated to 10nm or less in order to not degrade mechanical or electrical characteristics (“graphenes dispersed in the nanofiber may be graphene oxides in an oxidized state” [0031]; “graphite….exfoliated…thereby producing monolayer graphenes, and/or multilayer graphenes having a thickness of 10 nm or less (physical method)” [0039]; “graphene composite nanofiber…graphenes include at least one type of monolayer graphenes, and multilayer graphenes having a thickness of 10 nm or less. When the multilayer graphenes have a thickness more than 10 nm, they are present in the form of a graphite plate implemented as the graphenes are bonded to each other. As a result, mechanical and electric characteristics of the graphenes can not be prepared. For instance, when the multilayer graphenes have a thickness more than 10 nm, charge mobility is significantly degraded when being applied to a semiconductor device. Furthermore, mechanical strength due to complexity with other materials is significantly degraded” [0028]).
Pruss additionally teaches wherein cold compression followed by crushing may be performed and repeated any number of times in order to obtain feedstock powder of a specific crystal size, particle size, or particle distribution (“following crushing to form the bulk powder utilizing any combination of jaw crushing, roll crushing and/or fine milling, the bulk powder is classified…to form a desired feedstock powder…Coarse agglomerates that are greater than the target particle size may be re-crushed and classified until they are within the target size distribution. However, it is generally more typical to press the bulk powder…pressing is carried out in the form of cold pressing…to form a new log, briquette, or pellet at this intermediate step, which has desirable crystalline…properties. Following pressing, the new log, 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have cold compressed the powder at pressures of 5.6Mpa or more (and therefore 1Kpa and 10 KPa or greater), as taught by Chung, and to have exfoliated the graphene oxide or graphite oxide powder to 10nm or less, as taught by Jang, and to have included a second cold compressing wherein a second biscuit is formed, which is then ground, as taught by Pruss, for the invention disclosed by Grivei. One would be motivated to do this, i.e., form a second biscuit and grind that biscuit, to have further exfoliated the expanded graphite powder and to create a powder which is more dispersible in the host powder (see teaching by Hattori above), and also to tailor the agglomerate size and distribution (see teaching by Pruss above). It further would have been obvious to try a pressure of greater than 10KPa, such as about 5.6MPa, in order to effectively and successfully compact the powder so it could properly form agglomerates in the following biscuit grinding step (see teaching by Chung above). Further, one would be motivated to exfoliate the expanded graphite powder (or graphite or graphene oxide powder) to 10nm or less in order to obtain sufficient electrical and mechanical properties (see teaching above by Jang).

Grivei in view of Chung and Jang do not expressly disclose wherein the graphene oxide of graphite oxide flakes are exfoliated ‘by the cold compressing’ when forming the first biscuit, however, Grivei in view of Chung discloses cold compressing to form the first biscuit with the claimed pressure of 1kPa or more, which is identical to that which is claimed, and it would have been obvious to one of ordinary skill in the art therefore that the cold compressing to form the first biscuit result in the same degree of exfoliation as that which is claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Furthermore, this amount of exfoliation would have been obvious to achieve in view of Jang in order to preserve the electrical and mechanical properties of the graphite oxide flakes (see teaching above). 


Grivei with evidence by Zhamu and in view of Hattori, Chung, Jang and Pruss therefore disclose wherein the method improves the dispersion and exfoliation of the graphite oxide flakes in the composite (see teaching by Hattori above; additionally, the processing steps are made obvious over the prior art references (see details above) and therefore it would have been obvious that the method improves dispersion and exfoliation of the graphite oxide powder because the claim limitations (composition, powder compressing steps, degree of exfoliation, etc.) claimed in the independent claim 18, are identical to those claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grivei with evidence by Zhamu, in view of Hattori, Chung, Jang and Pruss, as applied to Claim 1 above, and in further view of Wang (previously cited, US 2014/0030590 A1).
Regarding Claim 4, Grivei discloses the step of dispersing the graphite oxide powder into a host powder to form a composite powder (“compacting after the grinding…possible to…mix…the ground expanded graphite with at least one other powder…boron nitride, aluminum nitride…silver powders, copper powders….and then subsequently compact the blend” [0057]; mixing the powers before the compaction step would read on dispersing), but does not specifically disclose dispersing in the presence of ball bearings.
Wang discloses a similar solventless invention and teaches wherein the most straight forward ways of mixing dry graphene with dry binder is through prior to dry compression moulding is by a dry powder mixing process such as ball-milling (“most straightforward ways of mixing dry graphene sheets and dry binder…through…dry power mixing processes…ball-milling…binder…powder and graphene material powder maybe be mixed to form a powder mixture, which is then subjected to ball-milling…resulting mixture is then allowed to go through dry pressing, roll-pressing…dry extrusion…to form a stand-alone…material” [0102]; ball-milling would comprising the presence of ball bearings as the grinding media).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used ball-milling, and thus the presence of ball bearings, as taught by Wang, for the invention disclosed by Grivei. One would be motivated to use ball-milling as matter of design choice for milling dry powder as ball-milling is well known technique which is relatively inexpensive.

Response to Arguments
Applicant's arguments filed January 5, 2021 in regards to the rejection of Claims 1 and 18, rejected over 35 U.S.C. 103 in view of Grivei with evidence by Zhamu, and in view Hattori, Jang, Chung, and Pruss, have been fully considered, but respectfully are not found persuasive. Similarly, Applicant's arguments filed January 5, 2021 in regards to the rejection of Claim 10, rejected over 35 U.S.C. 103 in 
Applicant argues that Jang discloses exfoliation of graphene to layers having a thickness of 10 nm or less but does not disclose wherein this is achieved ‘by cold compressing’. This argument is not found persuasive as one of ordinary skill in the art would appreciate the teaching to achieve exfoliation of graphene to such a degree in order to preserve mechanical and electrical properties, as taught by Jang. One of ordinary skill in the art would appreciate this teaching and to achieve this exfoliation for graphite oxide material, whether or not that exfoliation occurs by the exact method disclosed by Jang. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Grivei already discloses cold compressing, and Grivei in view of Chung discloses cold compressing with a pressure of at least 1kPa (see rejections of Claims 10, and 1 and 18 above, respectively), and it would be obvious to one of ordinary skill in the art that the cold compressing exfoliate the graphene oxide or graphite oxide flakes to the claimed thicknesses because the claimed cold compressing is identical to that of the prior art. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Applicant argues that Grivei does not teach wherein the cold compressing exfoliates the graphene or graphite oxide flakes. In response to applicant's argument that the cold compressing is not taught to result in exfoliation of the graphene or graphite oxide flakes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Grivei, and Grivei in view of Chung, disclose cold compressing and cold compressing at pressures of 1kPa or greater, respectively, and it would have been obvious to one of ordinary skill in the art that the cold compressing would naturally result in the claimed exfoliation of the graphene or graphite oxide flakes because the cold compressing of the prior art is 
Applicant argues that Hattori discloses compressing already exfoliated graphite particles, that compression produces already exfoliated graphite particles into aggregates, and that the compression does not itself exfoliate the graphite particles to 10nm thickness or less. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hattori is provided to show motivation to why one of ordinary skill in the art would utilize the method of repeated grinding and compression as taught by Pruss for the invention disclosed by Grivei, such that the mixture’s homogeneity was improved in addition to the improvement of exfoliation to the graphite oxide flakes. 
 Applicant argues that Zhamu does not disclose exfoliation by compression. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zhamu is used to provide evidence that expandable or expanded graphite reads on graphite oxide powder or flakes, not to teach the methods of exfoliation.
Applicant argues that Chung discloses compressing already exfoliated graphite particles, and that the compression does not itself exfoliate the graphite particles to 10nm thickness or less. Similarly, Applicant argues that Pruss does not teach cold compression in order to exfoliate the graphite oxide powder. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chung is provided to show that one of ordinary skill in the art would cold compress the powder at 5.6MPa in order to properly form a biscuit, while Pruss is provided to Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Wang does not disclose exfoliation by compression. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wang, rather, is used to teach mixing of the graphite oxide powder with the host powder by the method of ball-milling. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735  


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731